Citation Nr: 0702005	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-21 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran had active duty from December 1968 to June 1977, 
including in the Republic of Vietnam during the Vietnam War 
from August 1970 to August 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO decision.

The Board REMANDS the appeal to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran when further action is required of him.


REMAND

I.  PTSD

The veteran has indicated and testified that the main 
stressor for his PTSD was his having to read death and 
casualty reports in his duties as a senior data analyst when 
he was stationed with the Data Servicing Center at Long Binh 
in Vietnam.   On remand, the RO should attempt to verify the 
veteran's claimed duties of having to read death and casualty 
reports while stationed with the Data Servicing Center at 
Long Binh in Vietnam.

The Board notes that the veteran has mentioned several 
additional stressors, even though he has emphasized that his 
having read death and casualty reports was the most 
significant stressor.  

II.  Other claims

In its May 2003 RO decision, the RO also denied service 
connection for residuals of histoplasmosis, for residuals of 
pneumonia, for swollen glands, for residuals of a fracture of 
the right little finger, for residuals of pink eye, and for 
sinusitis.  The RO also awarded service connection and a 
noncompensable rating (that is, 0 percent) for hemorrhoids.   
In a letter dated June 3, 2003, the RO notified the veteran 
of its May 2003 decision.

The veteran filed a notice of disagreement (NOD) which was 
received at the RO on June 18, 2003.  He wrote that he was 
disagreeing with the RO's rating decision.  In the May 2003 
rating decision, the RO also denied service connection for a 
groin growth, but the veteran specifically declined to appeal 
that denial in his June 2003 NOD.  Thus, on its face, the 
veteran's June 2003 NOD appears to have pertained to all of 
the following issues: the denials of service connection for 
PTSD, for residuals of histoplasmosis, for residuals of 
pneumonia, for swollen glands, for residuals of a fracture of 
the right little finger, for residuals of pink eye, and for 
sinusitis; and the noncompensable rating assigned to service-
connected hemorrhoids.   See Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).  

Accordingly, the Board REMANDS the case for the following 
action:

1.  Through appropriate research 
sources, seek to verify the veteran's 
alleged stressor of having to read death 
and casualty reports as a senior data 
analyst while stationed with the Data 
Servicing Center at Long Binh in Vietnam 
from August 1970 to August 1971.

2.  Through appropriate research 
sources, seek to verify the alleged 
stressors: that he exchanged gunfire 
while on perimeter guard duty at Long 
Binh in Vietnam from August 1970 to 
August 1971; that he was almost hit by 
sniper fire at Long Binh; that he 
witnessed mortar attacks while on rest 
and recreation leave at "China Beach" 
in Vietnam; and that he participated in 
funeral or burial details while 
stationed at Fort MacPherson in Georgia 
(January 1972 to July 1972) and at Fort 
Harrison in Indiana (July 1972 to June 
1977).  Seek to obtain unit and base 
histories for the veteran's units during 
these times: with the Data Servicing 
Center in Long Binh in Vietnam (August 
1970 to August 1971; China Beach in 
Vietnam (January 1971 to August 1971); 
Fort MacPherson in Georgia (January 1972 
to July 1972); and Fort Harrison in 
Indiana (July 1972 to June 1977).

3.  Then, schedule the veteran for an 
examination to assess the diagnosis, 
nature, and etiology of any current 
psychiatric disorder.  Provide the 
claims folder and a memorandum of any 
corroborated or verified in-service 
stressors to the examiner.  The examiner 
should discuss whether the veteran has 
PTSD (in accordance with the 
requirements of DSM-IV) or any other 
psychiatric disorder.  

4.  Then readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the veteran, 
provide him and his representative with 
a supplemental statement of the case and 
the appropriate opportunity for 
response.  Then return the case to the 
Board for its review, as appropriate.

5.  Provide the veteran an appropriate 
statement of the case with respect to 
the RO's May 2003 denials of service 
connection for residuals of 
histoplasmosis, for residuals of 
pneumonia, for swollen glands, for 
residuals of a fracture of the right 
little finger, for residuals of pink 
eye, and for sinusitis; and the RO's 
assignment of a noncompensable rating 
(0 percent) for service-connected 
hemorrhoids in his June 2003 notice of 
disagreement (NOD).   See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  
.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


